*367The court heard the petition upon the merits, and ordered and decreed that the petitioners should cause to be made and delivered to the clerk of the court by the 1st of February next, a good authentic deed of said land, for the use of the respondents, and pay the cost of the action on said bond, or pay to the petitionees the sum of £300 lawful money; that the petitionees discontinue their action on said bond and deliver it to the clerk of the court, by the 1st of February 1792, or pay to the petitioners the sum of £300; that the petitioners recover on said note £99 9s. 7d., also £5 for the cost in said action; and that the petitioners discontinue their action on said note, or pay £300, and that upon the petitioner’s lodging said note with the clerk of this court, he grant execution for said debt and cost.